            Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 1 of 29




                              UNITED STATES DISTRICT COURT
                                        FOR THE                          2121 AUG 3 I ftN \: t.!
                                  DISTRICT OF VERMONT


RETAIL PIPELINE, LLC and                           )
DARRYL LANDVATER,                                  )
                                                   )
                Plaintiffs,                        )
                                                   )
       V.                                          )              Case No. 2: 17-cv-00067
                                                   )
BLUE YONDER GROUP, INC.formerly                    )
known as JDA SOFTWARE GROUP, INC.                  )
and BLUE YONDER, INC.formerly known                )
as JDA SOFTWARE, INC.,                             )
                                                   )
                Defendants.                        )

                      OPINION AND ORDER
    GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT AND
         GRANTING IN PART PLAINTIFFS' MOTION TO STRIKE
                                     (Docs. 100 & 108)
       Plaintiffs Retail Pipeline, LLC ("Plaintiff Retail Pipeline") and Darryl Landvater
("Plaintiff Landvater") bring this action alleging breach of contract, breach of the implied
covenant of good faith and fair dealing, breach of a contract implied in law or fact, and
constructive fraud against Defendants Blue Yonder Group, Inc. and Blue Yonder, Inc.
(collectively, "JDA"). 1 Pending before the court are: JDA' s motion for summary
judgment on all counts (Doc. 100) and Plaintiffs' motion to strike JDA's reply to
Plaintiffs' statement of disputed facts. (Doc. 108.) On March 22, 2021, the court heard
oral argument at which time the court took the pending motions under advisement. 2




1
  JDA was formerly known as JDA Software Group, Inc. and JDA Software, Inc. Throughout
their briefing they collectively refer to themselves as "JDA." The court will do so as well.
2At oral argument, the court dismissed Count V for breach of the retention agreement with the
parties' consent.
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 2 of 29




       Plaintiffs are represented by Jennifer E. McDonald, Esq., Marc B. Heath, Esq., and
Tristam J. Coffin, Esq. JDA is represented by Justin B. Barnard, Esq., and Karen
McAndrew, Esq.
I.     Plaintiffs' Motion to Strike JDA's Reply to Plaintiffs' Statement of
       Disputed Facts.
       JDA filed a sixty-nine page "reply" to Plaintiffs' statement of disputed material
facts in which they reject Plaintiffs' characterization of certain facts as disputed, assert
that Plaintiffs mischaracterize the evidence, and assert new legal arguments. Under Local
Rule 56(a) and (b), a moving party must include "a separate and concise statement of
undisputed material facts[]" in support of its motion for summary judgment and a non-
moving party must provide "a separate, concise statement of disputed material facts."
Local Rule 56(a) affords IDA the opportunity to bring relevant factual matters to the
court's attention, but it does not contemplate the filing of a reply to the non-moving
party's statement of disputed facts. JDA also did not seek leave to file their "reply"
before filing it with the court.
       To the extent JDA's "reply" merely corrects the record or cites evidence
admissible pursuant to the completion doctrine, it will be considered. See Fed. R. Evid.
106 ("If a party introduces all or part of a writing or recorded statement, an adverse party
may require the introduction, at that time, of any other part -   or any other writing or
recorded statement- that in fairness ought to be considered at the same time."); see also
Rotman v. Progressive Ins. Co., 955 F. Supp. 2d 272,276 (D. Vt. 2013) (holding "the
court will follow [its previous decisions], and will disregard [a party's] additional facts
unless it is clear from the parties' briefing that those facts are both material and
undisputed"). The remainder of JDA's reply statement will not be considered. Plaintiffs'
motion to strike (Doc. 108) is therefore GRANTED IN PART.
II.    The Undisputed Facts.
       A.      The Parties.
       Plaintiff Retail Pipeline is a Vermont limited liability company with its principal
place of business in Essex Junction, Vermont. It was founded as a consultancy firm in the



                                               2
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 3 of 29




mid-1990s by Andre Martin, a Canadian citizen and resident of Montreal, Quebec, and by
PlaintiffLandvater, a Vermont resident. Mr. Martin and PlaintiffLandvater are supply
chain professionals who have worked together since the 1970s in the implementation of
Distribution Requirements Planning ("DRP") processes which assist businesses in
managing inventory.
       JDA is a multi-national company based in Arizona and founded in the mid-1980s.
It is a leader in supply chain management and provides end-to-end retail and supply chain
planning and execution products for more than 4,000 customers worldwide.
       B.     JDA's Demand and Fulfillment Product.
       JDA has developed a number of related software suites, including systems tailored
to the retail, service, wholesale distribution, third-party logistics, and transportation
sectors. JDA built some of these software suites itself and added others through
acquisition and merger with other supply chain companies.
       A major modem innovation in supply chain management was the concept ofDRP,
which uses forecasts of future demands for a product to determine when the product is
likely to require replenishment. DRP also generates orders for additional quantities of
product based on demand forecasts, current inventory levels, the time lapse between
ordering a product and its receipt, and other data to ensure that the product is timely
replenished before it is exhausted. DRP is intended to increase the efficiency of the
supply system by allowing each node in the supply chain to maintain the optimum
inventory while reducing the number of "stock-outs" (i.e., complete depletion of a stock
of product), which leads to better customer service and increased sales.
       JDA sells a DRP product called Demand and Fulfillment ("D&F"), which
generates demand forecasts for a company's products and utilizes those demand forecasts
to generate replenishment orders that are phased over time to reduce risk of stock-outs.
D&F was originally developed in the 1990s for use in "time-phased" supply chain
planning at the manufacturing and distribution center levels. D&F is used by hundreds of
consumer goods companies and retailers, including Walmart, CVS, Lowe's, and Dick's
Sporting Goods.


                                               3
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 4 of 29




       For many years, the supply chain industry has sought to facilitate better
collaboration between retailers and suppliers to improve the efficiency of supply chains
and realize significant savings. JDA saw a potential market for software that facilitated
such collaboration and data-sharing between retailers and suppliers. During the early
2010s, it began to develop a "module" or add-on that worked with D&F. JDA's supply
chain collaboration product was originally called Collaborative Shelf Planning Analytics
("CSP A").
       C.     Plaintiffs' Development and Marketing of its Flowcasting DRP.
       In the 1990s, DRP was used at the distribution center and manufacturing levels. In
an effort to expand DRP to the retail store level, Mr. Martin and PlaintiffLandvater
approached established supply chain software vendors and encouraged them to develop
retail-focused DRP software. None of the companies agreed to develop retail-focused
DRP software so Mr. Martin and PlaintiffLandvater decided to develop a retail-focused
DRP software of their own.
       Plaintiff Landvater had engaged in computer programming in the early 1970s and
in college, but when he began working on development of retail DRP software he had not
written code in twenty-five years. In preparation for development ofDRP software,
Plaintiff Landvater read a book on programming.
       Between 1997 and 1998, PlaintiffLandvater developed the software product that
he and Mr. Martin would later market under the name "Flowcasting." The Flowcasting
software served two primary business functions: (1) it helped enable DRP by forecasting
demand and generating time-phased orders to replenish products before they were
depleted and (2) facilitated collaboration between retailers and suppliers on forecasts and
replenishment orders.
       In 2000, Plaintiff Retail Pipeline made an initial sale ofFlowcasting to Sears for
$450,000. However, Sears "abruptly shelved" the product and never proceeded with full
implementation ofFlowcasting. (Doc. 100-1 at 6, ,i 30.) In 2003, when Plaintiff Retail
Pipeline entered into a software licensing agreement for Flowcasting with a company
called Tomax, Plaintiff Retail Pipeline was operating at a net loss. Under the Tomax


                                             4
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 5 of 29




agreement, Plaintiff Retail Pipeline received an up-front payment of $150,000, with the
potential for net revenue royalties and an option for Tomax to acquire Plaintiff Retail
Pipeline after a four-year period. The Tomax agreement contained a best-efforts clause
which required Tomax to use commercially reasonable efforts to license and market
Plaintiff Retail Pipeline's software. By 2006, Plaintiff Retail Pipeline had "backed out" of
the agreement with Tomax. According to PlaintiffLandvater, Plaintiff Retail Pipeline
decided to "part[] ways with Tomax because of differences in vision about Flowcasting
and its direction." (Doc. 100-1 at 7, 1136, 37.)
       In 2009, Plaintiff Retail Pipeline formed a new partnership to market Flowcasting
with RedPrairie, a "well-established" multi-national supply chain software company. Id.
at 7, 138. RedPrairie sold software for managing warehouse and transportation logistics,
but "lacked expertise in planning and replenishment[.]" Id. at 7,139. At the time,
Plaintiff Retail Pipeline had recently launched a pilot ofFlowcasting's supply chain
collaboration capabilities using Flowcasting to manage replenishment of Kraft Foods at
Sam's Club stores.
       Plaintiff Retail Pipeline was only profitable for a single year (2000) before it sold
its intellectual property to JDA in 2014.
       D.        The Joint Venture.
       Plaintiff Retail Pipeline and RedPrairie entered into a joint venture, Retail Pipeline
Collaborative Flowcasting Group, LLC (the "Joint Venture"), to which Plaintiff Retail
Pipeline assigned the intellectual property associated with Flowcasting technology. Under
the terms of the Joint Venture agreement, RedPrairie effectively acquired a 50% interest
in Plaintiff Retail Pipeline's intellectual property in exchange for an up-front capital
contribution to the Joint Venture. The Joint Venture agreement contained a buy-out
provision, giving RedPrairie "put" and "call" options. Under the put option, RedPrairie
could cause Plaintiff Retail Pipeline to buy it out for the value of its capital contributions
and outstanding loans. Under the call option, RedPrairie could acquire the remaining 50%
interest in the Joint Venture for $10,000,000, offset by RedPrairie's total capital
contributions.


                                               5
            Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 6 of 29




          The Joint Venture sold Flowcasting over the next few years to retailers, including
Sony Canada, Sigma Alimentos, and Princess Auto. The Sony Canada and Sigma
Alimentos sales were completed in 2010 and in 2013. The Joint Venture did not make a
profit.
          E.    JDA's Merger with RedPrairie and Plan to Acquire Flowcasting.
          In late 2012, RedPrairie merged with JDA; the surviving corporation retained
JDA's name and assumed RedPrairie's interest in the Joint Venture. JDA's chief
executive officer, Hamish Brewer, was unaware of the Joint Venture or Plaintiffs'
Flowcasting product prior to the merger.
          At the time of the merger, JDA had a "well-established" DRP solution, D&F,
which "interoperated" with its other product offerings. (Doc. 100-1 at 9, 150.) JDA was
also working on its own collaboration product, CSPA. Shortly after the merger was
announced, Mr. Brewer arranged due diligence meetings with Mr. Martin, Plaintiff
Landvater, and the general manager of the Joint Venture to discuss Flowcasting. Because
Flowcasting had already been successfully deployed in the collaboration between Kraft
Foods and Sam's Club, JDA considered using the brand to "jumpstart its entrance into
the collaboration marketplace." Id. at 10, 153. JDA was also interested in the patented
algorithm Flowcasting utilized to forecast replenishment of slow-moving products. At the
time, IDA had not developed an effective solution for slow-moving products and was
interested in integrating Flowcasting's slow-moving product logic into D&F. Mr. Brewer
testified that IDA was not interested in adopting and marketing Plaintiff Retail Pipeline's
software itself.
          In February 2013, Mr. Brewer met with Mr. Martin and PlaintiffLandvater to
discuss the future ofFlowcasting. After that meeting, Mr. Brewer sent an email reporting
that they had reached an agreement in principle to develop a product branded "JDA
Flowcasting" that would be an individually sellable software module integrated into
JDA's D&F software suite. Id. at 12,162 (internal quotation marks omitted). The
acquisition ofFlowcasting did not become final until over a year later.




                                               6
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 7 of 29




       In November 2012, Mr. Martin and PlaintiffLandvater believed that their DRP
product was superior to JDA's. They remained realistic, however, and PlaintiffLandvater
noted "the odds of getting them to get behind the [Flowcasting] software are small." Id. at
12, 165 (internal quotation marks omitted) (alteration in original). In an email, Plaintiff
Landvater observed that the "reality is that for many executives, the measure of software
is how much it sells, not what people say about it," and that because JDA had already
sold D&F to a number of major retailers, "we're pretty far down the list compared to
[JDA]." Id. at 12-13, 1 66 (internal quotation marks omitted) (alteration in original).
       Plaintiff Landvater further observed that "nearly everyone agrees the current IDA
product will not sell effectively into this market[,]" (Doc. 100-23 at 2) but acknowledged
that JDA might elect to "pick some of the key features (such as slow-moving items)"
from Flowcasting and "try to make them work in the current [JDA] software," even
though, in his view, that was "not likely to work." (Doc 100-1 at 13,167) (internal
quotation marks omitted) (alteration in original).
       F.     JDA and Plaintiff Retail Pipeline's Negotiations for the Flowcasting
              Acquisition.
       The plan for JD A's acquisition of the Flowcasting intellectual property coalesced
"fairly quickly[,]" and by April 2013, the parties were discussing whether JDA would
buy out Plaintiff Retail Pipeline's 50% interest in the Joint Venture. Id. at 13,169.
PlaintiffLandvater negotiated the contract from Vermont, Mr. Martin from Canada, and
JDA personnel from various locations including Arizona, Georgia, and Maryland. At all
relevant times, the Joint Venture and JDA were incorporated in Delaware.
       PlaintiffLandvater and Mr. Martin believed that D&F was not suitable for use in
the retail market without changes. In notes made in preparation for a meeting, either
PlaintiffLandvater or Mr. Martin wrote, "Flowcasting [was developed] ... from a clean
sheet of paper for retail at store-level, and we've spent the last 15 years solving the
practical problems, let's use that." (Doc. 100-1 at 17,185) (internal quotation marks
omitted) (omission in original). In July 2013, Mr. Brewer rejected that approach and
responded:



                                              7
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 8 of 29




       I want to be clear about the approach with the product. I am not willing to
       support a scenario that involves retaining the existing Flowcasting software
       as a long term offering. In fact we must agree that we are going to
       absolutely limit the number of additional sales of the current product and
       focus all of our energies on building a new offering which leverages the IP
       and learnings ofFlowcasting, but which is an integrated part of the [D&F]
       suite of software. I want to end up with one code base. If you cannot really
       support this strategy then we can't do this deal.
(Doc. 100-34 at 2.) He further noted that if the parties entered into an agreement,
Plaintiffs would "d[e]rive the earnout solely on the license revenue numbers of the
[products] that we agree up front will be sellable modules of the JDA offering which are
largely based on the Flowcasting IP[,]" and that "[i]fwe take any elements of the
Flowcasting IP that are not defined as separate ... modules and embed them into [D&F]
or any other product for solution completeness reasons, there would be no revenue
contribution to the earnout from this IP[.]" Id. Mr. Martin advised that "they had a deal."
(Doc. 100-1 at 17, ,r 88.)
       In October 2013, Mr. Martin proposed that the term sheet and contract include a
requirement that JDA form a committee to decide which features of Flowcasting would
be integrated into JDA's D&F suite, and that those changes occur in a year's time.
Thereafter, Mr. Martin and Plaintiff Landvater drafted a list of specific features they
wanted to see in the product integrating Flowcasting with D&F and asked that the
contract and term sheet stipulate to that list of features. Mr. Martin acknowledged in
deposition that there was no agreement to adopt this approach:
       Q.     Now in your e-mail responding to this you tell Bob [White, a JDA
       representative] that "We are good to go if the term sheet and contract
       stipulates that the merged version ofFlowcasting and Demand and
       Fulfillment will include the features we described"; is that correct?
       A.     Yup.


       Q.      . .. You say you will be good to go if the term sheet and contract
       stipulates to the features you've described. Did JDA ever stipulate through
       the term sheet and contract to those changes?
       A.     No.


                                              8
            Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 9 of 29




       Q.     And you signed the ultimate contract with no guarantee that these
       features would be included; correct?
       A.     Yes. But as I said earlier and I'll repeat it, it's not because we did not
       ask, but they came back and said we can't put that in the contract.
(Doc. 100-13 at 37-38.)
       Mr. Martin conceded that Mr. Brewer was not going to want to "end up tying his
product strategy to our contract negotiations." (Doc. 100-1 at 18, ,r 93) (internal quotation
marks omitted).
       G.      The Roadmap.
       On December 16, 2013, Mr. Martin and PlaintiffLandvater travelled to Rockville,
Maryland to meet with JDA personnel. Notes from this meeting were subsequently
circulated in a ten-page email (the "Roadmap") and reflect a wide-ranging discussion of
technical and performance issues relevant to the development ofFlowcasting and
potential improvements to D&F. JDA made some of the product changes reflected in the
Roadmap but not others. The Roadmap lists as its subject "Flowcasting 2.0 Planning
Discussion" and sets forth "[r]ough notes from today." (Doc. 100-38 at 2.) It includes an
"Agenda" identifying subject matters and presenters such as "Frame out the current
state/history for the team (Dan)" and "Working session to review known issues/gaps
(All)" and "Develop prioritized roadmap delivery for Flowcasting 2.0 (Dan, Andre,
Darryl, Ripu)" and indicates that the participants will discuss "[n]ext steps? Agreement
on path forward." Id. The Roadmap addresses technical issues and marketing strategies,
summarizes the state of the art and customer needs, and designates the "horizon" as either
"short" or "medium" or none for certain objectives. It concludes with the following list of
"Additional Questions:"
       •       What is our positioning strategy for Flowcasting versus D&F when
               positioning to a company[?]
       •       Who are we targeting with these solutions (current customers,
               prospects, etc[.]).
                o    We are targeting both and the enhancements/improvements or
                     closings of gaps is going to be the same between the two.


                                               9
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 10 of 29




              o      We are heavily controlling our engagements so that we can be
                     more prescriptive in controlling these customers (i.e. cloud to
                     hide some ofthe inefficiencies).
Id. at 10-11. Nothing in the Roadmap sets forth a commitment by JDA to adopt certain
features ofFlowcasting or to produce a product that meets with Plaintiffs' specifications.
The Roadmap is not drafted in contract form, does not contain contractual language, and
has no place for signatures.
       On December 19, 2013, in response to an email from PlaintiffLandvater, in which
he asserted that the plan was for "fairly significant parts ofFlowcasting [to] be
incorporated into [D&F] for use with retail customers," David Johnston, a senior JDA
executive, responded:
       [a]lthough we (JDA) believe there could be some synergistic time-to-
       market advantages from our partnership to accelerate the delivery of some
       [of] the improvements mentioned ... we do not see this as the main value
       driver of our new partnership. The driver of JDA wanting to move forward
       with a new agreement is the opportunity to significantly accelerate a growth
       revenue stream that could be captured from quickly becoming the market
       leader in the areas of "Strategic Collaborative Supply Chain Planning" and
       "Cross-Enterprise Joint Business Planning" between retailers and CPG
       manufacturers.
(Doc. 100-32 at 2-3.)
       Mr. Martin testified that he did not have any basis to believe that anyone at JDA
misrepresented the feasibility of the changes to JDA's products.
       In July 2013, at Plaintiffs' urging, JDA agreed to expand the earn-out payment to
include revenue from sales to both retail and manufacturing customers and that revenue
would be tracked by creating separate sellable modules containing the Flowcasting
intellectual property, each with its own stock keeping unit ("SKU"). JDA ultimately
created a "JDA Flowcasting" module for collaboration and a "Slow Mover" module
incorporating Plaintiff Retail Pipeline's slow-moving product algorithm. It tracked sales
of each for purposes of the earn-out payments.
       With regard to the earn-out provision in the MIPA, PlaintiffLandvater and Mr.
Martin were "concerned that things were going to be dragging on and . : . from the time



                                             10
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 11 of 29




the product was ready to be sold, ... there would not be enough time left for the earn-
out." (Doc. 100-1 at 14, ,r 74) (internal quotation marks omitted) (first alteration in
original). Mr. Martin suggested to PlaintiffLandvater that they insist on a provision that
in the event the full $7,000,000 was not reached during the earn-out term, the parties
would reconvene and negotiate the terms under which the remaining portion would be
paid. PlaintiffLandvater responded by disagreeing with Mr. Martin's proposition and
asked: "Does this obligate JDA to pay the full purchase price regardless of revenue or
profit? If so, they have already said they will not do that." (Doc. 100-30 at 2.) In a
September 2013 email to Mr. Brewer, Mr. Martin and PlaintiffLandvater asked JDA to
remove the cut off date for earn-out payments; JDA declined that request. At the time,
Mr. Martin and PlaintiffLandvater "could have walked away from the deal[,]" (Doc.
100-1 at 15, ,r 79), because there was no requirement that Plaintiff Retail Pipeline agree
to dissolve the Joint Venture.
       IDA initially resisted Plaintiff Retail Pipeline's efforts to obtain a percentage of
revenue from sales ofD&F; however, it ultimately conceded when Plaintiff Retail
Pipeline agreed to a 2018 cut off date for the earn-out payment in exchange for a share of
revenue from D&F sales to retailers.
       H.     The Membership Interest Purchase Agreement (the "MIPA").
       On February 25, 2014, after over a year of negotiations, the parties executed the
Membership Interest Purchase Agreement ("MIPA") effectuating JDA's acquisition of
the Flowcasting intellectual property. Under the terms of the MIPA, Plaintiffs agreed to
transfer their membership interests in the Joint Venture to JDA and assigned the
Flowcasting intellectual property to JDA in exchange for a guaranteed, up-front payment
of $3,000,000, to be paid in three installments, in addition up to an additional aggregate
amount of $7,000,000 in earn-out payments for revenue earned on certain products sold
through December 31, 2018 comprised of "Revenue Stream l," "Revenue Stream 2," and
"Revenue Stream 3." Pursuant to the MIPA, Plaintiff Retail Pipeline would begin
receiving earn-out payments of 12.5% for Revenue Streams 1 and 2 and 4% of Stream 3,
once the aggregate revenue from Streams 1 and 2 exceeded $10,000,000. The calculation


                                              11
            Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 12 of 29




of the earn-out was to be "determined in the reasonable discretion of JDA based on the
internal accounting standards of JDA ... in accordance with Generally Accepted
Accounting Principles in the U.S. (GAAP)." (Doc. 100-1 at 24, 1121) (internal quotation
marks omitted) (alteration in original).
       The MIP A provided JDA with a right of offset for, among other things,
RedPrairie's prior capital contributions to the Joint Venture. The offset amount was to be
disclosed in a schedule within ninety days after execution of the MIP A and, absent
objection by Plaintiffs within thirty days, would become final.
       JDA communicated to PlaintiffLandvater and Mr. Martin that JDA would
continue to sell D&F. Plaintiff Landvater and Mr. Martin understood this because they
ultimately asked for, and received, a right to a portion of future D&F revenue as part of
the earn-out. The MIP A contains no agreement to cease selling D&F. It also contains no
agreement to continue selling Plaintiffs' Flowcasting.
       Plaintiff Landvater executed the MIP A in Vermont and Plaintiffs were represented
by a Vermont-based law firm in its negotiation and execution. The consideration for the
Joint Venture's relinquishment of its Flowcasting intellectual property was received by
Plaintiff Retail Pipeline in Vermont. Section 6.7 of the MIPA expressly provides that the
"Agreement will be governed by, and construed in accordance with, the laws of the State
ofDelaware[.]" (Doc. 100-15 at 12.)
       I.       Performance of the MIP A.
       Consistent with the terms of the MIPA, JDA made the initial payment of
$3,000,000 to Plaintiffs in three installments. JDA also disclosed an Offset Schedule
within the prescribed ninety-day period detailing $559,665.93 in obligations that would
be offset against any earn-out under the MIPA. Plaintiffs do not challenge the Offset
Schedule or payments thereunder.
       In April 2014, JDA announced and began to market JDA Flowcasting, a
re branding of IDA' s collaboration product, CSPA, that was enhanced with improvements
from Plaintiff Retail Pipeline's Flowcasting. PlaintiffLandvater testified that he did not
agree with the press release about JDA Flowcasting and believed the public


                                             12
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 13 of 29




announcement of the product under the name JDA Flowcasting was "completely false" or
at least "highly misleading." (Doc. 100-7 at 31.)
       JDA allowed limited sales ofFlowcasting 1.0 during the earn-out period consistent
with its previous representation to Plaintiffs that any such sales would be limited. JDA
estimated that its total investment involved in integrating Plaintiff Retail Pipeline's
intellectual property with JDA products was more than $7,000,000 in addition to what it
paid Plaintiffs to acquire the Flowcasting intellectual property. JDA tracked revenue from
its JDA Flowcasting product, together with revenue from the legacy customers using
Plaintiff Retail Pipeline's Flowcasting product, under Revenue Stream 1. JDA also
developed and sold an add-on module to D&F implementing Plaintiff Retail Pipeline's
slow-moving product algorithm and crediting revenue to Revenue Stream 2.
       At the end of the earn-out period, JDA reported an aggregate of $7,824,347.52 in
revenue under Revenue Stream 1 and $10,017,721.95 under Revenue Stream 2, for a total
of $17,842,069.47. The revenue from Stream 2 was not "dramatically different" than
what JDA had forecast in 2013. The revenue target was $11.9 million through 2017.
(Doc. 100-1 at 28, 1 145.) However, the revenue from Stream 1, "fell woefully short of
predictions[,]" id., which estimated $68.9 million between 2013-2016. There was no
contribution to the earn-out from Revenue Stream 3 because sales of D&F to retail
customers during the earn-out period never exceeded the $15,000,000 annual revenue
threshold necessary to trigger a contribution to the earn-out. After the offset was applied,
JDA made a $420,592.75 earn-out payment to Plaintiffs.
III.   Disputed Facts.
       A.     Distribution and Fulfillment.
       Plaintiffs argue that D&F is not suitable for retail use because there are numerous
problems with it. For example, D&F uses time variable quantities and is "database
inefficient[,]" which "does not work for the volume of SKUs (millions) at the retail
level." (Doc. 104-1 at 3, 111.) Plaintiffs further assert that JDA's witnesses
acknowledged "weakness in JDA's planning process across forecasting replenishment
and allocation[]" and that JDA's software could not meet the needs of the retail market


                                              13
          Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 14 of 29




without changes. Id. at 1, ,r 3 (internal quotation marks omitted). Plaintiffs assert that Mr.
Martin testified that "[a]ny retailer considering buying [D&F] for store-level DRP
planning, and who asks [Walmart, Lowes, and CVS] how JDA's product is performing,
will conclude [s]tore-level DRP planning is expensive, time-consuming, requires more
people, takes a long time to implement and in the end produces questionable business
results[.]" Id. at 3, ,r 12.
        Plaintiffs also contend that JDA failed to develop software to address slow-
moving products and to scale to the volumes required for retail planning. Plaintiffs state
that until Flowcasting 1.0 entered the market, no one had succeeded in developing DRP
software for distribution and planning at the retail store level and that D&F was an old
product, which JDA itself recognized needed to be replaced.
        The court finds these disputes are not material because Plaintiffs point to no
agreement by JDA to develop a product that met with Plaintiffs' specifications or which
adopted the Roadmap as a contractual obligation. There is also no provision in the MIP A
that requires JDA to use its best efforts to develop software to address slow-moving
products or to scale the volume required for retail planning.
        B.      Development of Flowcasting.
        Plaintiffs dispute JDA's characterization that the Flowcasting software had "seen
small updates over time," (Doc. 100-1 at 6, ,r 28) citing Plaintiff Landvater' s testimony in
which he stated "[i]n some wa[y ]s it[']s quite similar; in some ways it's fairly different."
(Doc. 104-1 at 5. ,r 28) (internal quotation marks omitted) (first alteration in original).
        Plaintiffs further assert that when RedPrairie and Plaintiff Retail Pipeline entered
the Joint Venture, RedPrairie did so for the purpose of commercializing Flowcasting and
Plaintiff Retail Pipeline only agreed to assign Flowcasting technology to the Joint
Venture for that purpose. Plaintiffs contend that despite its lack of profit, the Joint
Venture had several successful implementations ofFlowcasting at national and
international companies, including at Kraft/Sam's Club, providing the biggest
improvement in forecast accuracy in the history of Kraft; Sony Canada changed from
87% to 95% "in-stock" and "inventory reduced by 26%"; and Princess Auto, where "in-


                                              14
           Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 15 of 29




stock" went from 93% to 96.5% and "inventory reduced by 10%." (Doc. 104-1 at 7,
,i 44.) The court finds these disputes are not material because they merely provide
divergent views of the value and success of Plaintiffs' Flowcasting intellectual property
when used by the Joint Venture.
       C.      Negotiation of the MIPA.
       Plaintiffs challenge JDA's use of the terms "CSPA" or "JDA Flowcasting" and
assert that these are not the same as the product labeled "Flowcasting 2.0" in the MIP A
because Flowcasting 2.0 is defined by the Roadmap. The Roadmap, however, does not
define "Flowcasting 2.0" with any specificity and does not require JDA to develop it. The
MIP A, in tum, does not incorporate the Roadmap or even refer to it. Plaintiffs further
allege that no deal was reached in February 2013 because JDA was required to commit to
the Roadmap before the deal would be finalized. They, however, point to no promise in
the MIP A that requires that commitment.
       Plaintiffs dispute JDA's assertions that JDA identified only two aspects of
Flowcasting of interest, citing an email sent by Mr. Johnston to Mr. Brewer:
       •    Retail Pipeline's positioning, go-to market plan, pricing model, solution
            capabilities, and history of working with large retail clients.
       •    The results from the Kraft pilot implementation in which Kraft Foods
            saw early significant improvement in forecasting accuracy from 50% to
            70% in-stocks and ongoing value-driven benefits from the "capability to
            simulate expected changes and disruptions to everyday replenishment,
            such as: new product introductions, promotions, item phase outs,
            alternate lead times, alternate shipping lanes, etc.[]"
       •    Walmart's interest in Flowcasting as a result of the successful Kraft
            Foods implementation.
       •    The efficiency and pricing of the Flowcasting solution.
       •    JDA's perception that the Joint Venture's go-to market "plan and
            positioning is almost identical to [JDA's] plan for CSPA."
       •    Retail Pipeline's patented software invention for handling slow moving
            inventory ("Slow Moving Logic").
       •    The Flowcasting brand and success where CSPA had failed. (CSPA had
            never been sold). Ex. G at 41: 17-21.



                                              15
           Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 16 of 29




       •    The Joint Venture' s connections with Walmart.
(Doc. 104-1 at 8-9, ,i 52.)
       JDA states that Flowcasting had "some potential value" as a brand because Mr.
Martin had co-authored a book titled "Flowcasting" that "evangelized" the idea of store-
level demand forecasts for replenishment. (Doc. 100-1 at 10, ,i 54.) Plaintiffs counter that
Flowcasting had significant potential as a result of Mr. Martin's book as well as the
successful implementations of Flowcasting at multiple retailers. Plaintiffs further assert
that the following testimony demonstrates that JDA's high-level employees viewed
Plaintiff Retail Pipeline's Flowcasting product as a competitor to its own products:
       Q: Did you understand CSPA [and] Flowcasting 1.0 to be competitors at
       the time, pre-MIPA?
       A: We would have been competitors, Yes.
       Q: Was there an understanding whether or not there would be a production
       [Flowcasting 1.0] that would be, in a sense, competition with JDA's-
       A: Yeah. We knew there was overlap. Yes.
       Q: So that was something that was understood?
       A:Yes.
Id. at 9-10, ,i 59 (citation omitted) (alterations and emphasis in original). The court finds
these disputes immaterial because the outcome of this lawsuit does not depend on
whether JDA properly appreciated the value of Plaintiffs' Flowcasting product, whether
Plaintiffs' product was superior to JDA's product, or whether the two parties would have
been competitors.
       Plaintiffs assert that, contrary to JDA's contentions, it was not clear whether JDA
wanted to integrate Flowcasting's capabilities as an add-on or "module," citing the
following email as an example:
       Perfect outcome from the meeting. I think everyone now understands the
       expectations moving forward:
       • One system, not two.
       • D&F as the foundation, but open to any significant changes needed to
          change the current user/workflow paradigms to mask or improve the
          complexity



                                              16
              Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 17 of 29




          •    Darryl as a key driver, in collaboration with Dan, in defining any new
               paradigms.
Id. at 13, ,i 83 (emphasis omitted) (alteration in original). This dispute is not material
because in the MIPA, JDA did not promise to integrate Flowcasting's capabilities in any
specific manner.
          JDA asserts that in July 2013, Mr. Brewer sent an email "putting the issue [of
whether JDA should continue using D&F as a software solution for working with
retailers] to rest[.]" (Doc. 100-1 at 17, ,i 86.) Plaintiffs counter that no agreement had
been reached so early in the negotiation process and cite an email from December 2013
in which Mr. Johnston informed Mr. Brewer that there was a meeting with Plaintiff
Landvater and Mr. Martin set for December 16, 2013 "to agree to the roadmap plan for
converging the two products." (Doc. 104-1 at 14, ,i 86) (internal quotation marks
omitted). JDA contends that the December 16, 2013 meeting in Rockville, Maryland was
held to discuss the product, whereas Plaintiffs assert that the meeting was specifically
held for the parties to reach an agreement on the Roadmap for Flowcasting 2.0. The court
finds that these divergent views of the parties' negotiations are not material to
interpreting the MIP A.
          On December 18, 2013, Daniel Groneck, a JDA employee, sent an email to Mr.
Johnston in which he wrote: "We just finished the review of the line items required for
Flowcasting 2.0 .... [PlaintiffLandvater] and [Mr. Martin] are comfortable with this
plan." (Doc. 104-1 at 16, ,i 94) (internal quotation marks omitted). Mr. Groneck testified
that JDA did not know at the time whether it would implement the changes discussed
during December 16, 2013 meeting and JDA did not know the feasibility or time required
to make such changes. Plaintiffs respond that JDA agreed to make the changes
documented in the Roadmap and cite an email from Jean-Francois Gagne, the head of
JDA Product Management, in which he stated "[w ]e will have to get those guys[, Mr.
Martin and PlaintiffLandvater,] under control.[] [W]ill let them sign first[.]" Id. at 17,
,i 102.
          Plaintiffs offer the following testimony from Fred Baumann to demonstrate that


                                                17
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 18 of 29




the Roadmap was the entire agreement between the parties about how to converge
Flowcasting with JDA's products:
       The thing we go to with this convergence is the roadmap as the kind of
       single version of the truth, what we expect to be in the product
       [Flowcasting 2.0], and what we are going to put our development resources
       against. ... So the roadmap is, you know, of which Darryl [Landvater] had
       a key stake in and voice in ... was the definitive version of the truth for what
       we were and what we're not going to do per release cycle.
(Doc. 107-1 at 58) (alterations in original).
       Plaintiffs further cite an email which contains, in part, a statement by Plaintiff
Landvater that he could not "hire the number of people needed to make these changes[,]"
(Doc. 104 at 37.) JDA states that Plaintiffs mischaracterize this email exchange between
PlaintiffLandvater and Mr. Baumann, which was sent during the development phase of
the joint product, because although Plaintiff Landvater indicated he did not have enough
employees to implement certain changes, Mr. Baumann responded that he could not
allocate more resources to Flowcasting 2.0 until JDA Flowcasting generated revenue.
JDA further disputes Plaintiffs' assertion that it failed to provide sufficient resources to
Flowcasting 2.0 by pointing out that they spent over $7,000,000 on Flowcasting
development and marketing during the earn-out period and approximately twenty-eight
developers and a product management team devoted about one year to working on
Flowcasting.
       The court finds that none of these disputed facts are material because the MIPA
does not require JDA to employ best efforts to develop or market Plaintiffs' Flowcasting
intellectual property, does not require JDA to use best efforts to develop Flowcasting 2.0
or a similar product, does not require JDA to devote certain resources or employees to
Flowcasting 2.0's development, and does not require JDA to develop a product that
satisfies Plaintiffs' expectations. Plaintiffs executed the MIPA with the knowledge that
Flowcasting 2.0 had not been developed and was not yet on the market. They also
understood that JDA would not commit to developing a product in accordance with their
specifications.



                                                18
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 19 of 29




IV.    Conclusions of Law and Analysis.
       A.     Standard of Review.
       Summary judgment must be granted when "there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.
56(a). "A fact is 'material' ... if it 'might affect the outcome of the suit under the
governing law."' Rodriguez v. Vil!. Green Realty, Inc., 788 F .3d 31, 39 (2d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). "A dispute of fact is
'genuine' if 'the evidence is such that a reasonable jury could return a verdict for the
nonmoving party."' Id. at 39-40 (quoting Anderson, 477 U.S. at 248). The court
"constru[es] the evidence in the light most favorable to the nonmoving party and draw[ s]
all reasonable inferences in his favor." McElwee v. Cnty. of Orange, 700 F.3d 635, 640
(2d Cir. 2012).
       The moving party always "bears the initial responsibility of informing the district
court of the basis for its motion, and identifying those portions of the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, which it believes demonstrate the absence of a genuine issue of material
fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks
omitted). When the moving party has carried its burden, its opponent must produce
"sufficient evidence favoring the nonmoving party for a jury to return a verdict for that
party." Anderson, 477 U.S. at 249. "A non-moving party cannot avoid summary
judgment simply by asserting a 'metaphysical doubt as to the material facts."' Woodman
v. WWOR-TV, Inc., 411 F.3d 69, 75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co.
v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). Moreover, not all disputes of fact are
material. "If the evidence is merely colorable, or is not significantly probative, summary
judgment may be granted." Anderson, 477 U.S. at 249-50 (citations omitted).
       The court may grant judgment as a matter oflaw if the essential elements of a
claim have not been established or if a rational fact finder could not find in a party's
favor. See Celotex Corp., 477 U.S. at 323 (holding that "[t]he moving party is entitled to
a judgment as a matter oflaw [if] the nonmoving party [fails] to make a sufficient


                                              19
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 20 of 29




showing on an essential element of her case with respect to which she has the burden of
proof') (internal quotation marks omitted); see also Matsushita Elec. Indus. Co., 475
U.S. at 587 (ruling that "[w]here the record taken as a whole could not lead a rational
trier of fact to find for the non-moving party, there is no genuine issue for trial") (internal
quotation marks omitted).
       "The function of the district court in considering the motion for summary
judgment is not to resolve disputed questions of fact but only to determine whether, as to
any material issue, a genuine factual dispute exists." Kaytor v. Elec. Boat Corp., 609 F.3d
537, 545 (2d Cir. 2010). "Credibility determinations, the weighing of the evidence, and
the drawing of legitimate inferences from the facts are jury functions, not those of a
judge." Proctor v. LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks
omitted).
       B.     Choice of Law.
       "Under the Erie doctrine, federal courts sitting in diversity apply state substantive
law and federal procedural law." Gasperini v. Ctr.for Humans., Inc., 518 U.S. 415,427
(1996). To determine which state substantive law applies, "a federal court exercising
diversity jurisdiction must apply the choice-of-law rules of the state in which that court
sits to determine the rules of decision that would apply if the suit were brought in state
court." Liberty Synergistics Inc. v. Microflo Ltd., 718 F.3d 138, 151 (2d Cir. 2013). Here,
there is no dispute that Delaware law applies to Counts I and II and Vermont law applies
to Counts III and IV.
       C.     Whether JDA is Entitled to Summary Judgment on Plaintiffs'
              Breach of Contract Claim.
       JDA asserts that it is entitled to summary judgment on Plaintiffs' breach of
contract claim because there is no evidence that JDA erred in calculating earn-out
payments authorized by the MIP A or otherwise denied Plaintiffs compensation due
thereunder. Plaintiffs counter that they agreed to sell Flowcasting to JDA on the condition
that the parties work together to create, promote, and sell a new combined product that




                                              20
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 21 of 29




would be called "Flowcasting 2.0" and that the product would be developed consistent
with the Roadmap created by the parties during the December 16, 2013 meeting.
       "Under Delaware law, the elements of a breach of contract claim are: (1) a
contractual obligation; (2) a breach of that obligation; and (3) resulting damages." Interim
Healthcare, Inc. v. Spherion Corp., 884 A.2d 513,548 (Del. Super. Ct. 2005), aff'd, 886
A.2d 1278 (Del. 2005).
       If a contract is unambiguous, extrinsic evidence may not be used to
       interpret the intent of the parties, to vary the terms of the contract or to
       create an ambiguity. But when there is uncertainty in the meaning and
       application of contract language, the reviewing court must consider the
       evidence offered in order to arrive at a proper interpretation of contractual
       terms.
Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232 (Del. 1997)
(footnotes omitted).
       An ambiguity exists "[w ]hen the provisions in controversy are fairly susceptible of
different interpretations or may have two or more different meanings[.]" Id. "A contract
is not rendered ambiguous simply because the parties do not agree upon its proper
construction." GMG Cap. Invs., LLC v. Athenian Venture Partners L L.P., 36 A.3d 776,
780 (Del. 2012) (internal quotation marks omitted) (quoting Rhone-Poulenc Basic
Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992)).
       In this case, Plaintiffs argue that JDA breached the MIP A by failing to develop
Flowcasting 2.0 and the single reference to the term "Flowcasting 2.0" in the MIPA
creates an ambiguity rendering interpretation of the agreement a question of fact for the
jury. Use of an undefined term does not alone render the MIPA ambiguous. See Sassano
v. CIBC World Mlcts. Corp., 948 A.2d 453, 468 n.86 (Del. Ch. 2008) (holding that
"ambiguity exists only ' [w ]hen the words of an agreement are ... subject to different
interpretations and when the words ... otherwise create ambiguity when viewed in light
of other contractual provisions[.]") (first alteration in original) (quoting Cincinnati SMSA
Ltd. P'ship v. Cincinnati Bell Cellular Sys. Co., 1997 WL 525873, at *4 (Del. Ch. Aug.
13, 1997)). The term "Flowcasting 2.0" appears only once in the MIPA under the section



                                             21
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 22 of 29




defining the revenue stream and calculation of the earn-out payments and even then,
indicates it may be substituted for a "similar product":
       Eligible Revenue: The earn-out portion of the Purchase Price shall be
       based on actual recognized (i) software, cloud and maintenance services
       revenue in excess of the first ten million dollars ($10,000,000) attributable
       to (a) the Flowcasting 1.0 product including pursuant to existing
       agreements specifically with Mondelez, Sony Canada and Kraft Foods US,
       but excluding actual recognized and collected license and subscription
       revenues (net of internal commissions) prior to and after the
       commencement of the Earn-Out Period attributable to sales of the
       Flowcasting 1.0 product to Sigma Company Ltd[.] or Princess Auto
       ("Sigma and Princess Revenue") that are offset pursuant to Section 2.2.
       below; (b) the Collaborative Shelf Planning and Analytics (CSPA) solution;
       and (c) Flowcasting 2.0 or similar product (collectively "Revenue
       Stream l")[.]
(Doc. 100-15 at 4) (first and third emphasis in original) (second emphasis supplied).
       The MIP A contains no provision by JDA to use best efforts to develop
Flowcasting 2.0 nor does it set forth any schedule for doing so. Plaintiffs sought to obtain
an agreement by JDA to develop a product in accordance with their specifications but
failed to do so. They entered into the MIP A knowing it did not contain the provisions
they sought. The court cannot rewrite the MIP A to reflect the terms that Plaintiffs
requested but failed to obtain through arms-length negotiations. See Gertrude L. Q. v.
Stephen P.Q., 466 A.2d 1213, 1217 (Del. 1983) (following "the well-established
principle that in construing a contract a court cannot in effect rewrite it or supply omitted
provisions"). Although Plaintiffs claim the Roadmap is contractual in nature, not only
does it fail to include enforceable provisions, but it was not included in the MIP A. A
breach of contact claim cannot be based on a contract term that was proposed but rejected
and Plaintiffs point to no provision of the MIPA which JDA breached. See VLJW Tech.,
LLC v. Hewlett-Packard Co., 840 A.2d 606,612 (Del. 2003) (concluding that to plead a
breach of contract claim, a plaintiff must allege "the breach of an obligation imposed by
that contract").




                                             22
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 23 of 29




       Because Plaintiffs fail to identify a disputed issue of material fact with regard to
JDA's breach of the MIPA, JDA's motion for summary judgment on Plaintiffs' breach of
contract claim (Count I) is GRANTED.
       D.     Whether JDA is Entitled to Summary Judgment on Plaintiffs' Implied
              Covenant of Good Faith and Fair Dealing Claim.
       "Under Delaware law, an implied covenant of good faith and fair dealing inheres
in every contract." Chamison v. HealthTrust, Inc. - The Hosp. Co., 735 A.2d 912, 920
(Del. Ch. 1999). A cause of action based on the implied covenant, however, does not
generally allow a court to rewrite the parties' agreement to include terms that favor one
party but not the other:
       Delaware observes the well-established general principle that ... it is not
       the proper role of a court to rewrite or supply omitted provisions to a
       written agreement. In cases where obligations can be understood from the
       text of a written agreement but have nevertheless been omitted in the literal
       sense, a court's inquiry should focus on "what the parties likely would have
       done if they had considered the issue involved." In the narrow context
       governed by principles of good faith and fair dealing, this Court has
       recognized the occasional necessity of implying such terms in an agreement
       so as to honor the parties' reasonable expectations. But those cases should
       be rare and fact-intensive, turning on issues of compelling fairness.
Cincinnati SMSA Ltd. P'ship v. Cincinnati Bell Cellular Sys. Co., 708 A.2d 989,992
(Del. 1998) (footnotes omitted).
       [T]he legal test for implying contractual obligations was whether it was
       "clear from what was expressly agreed upon that the parties who negotiated
       the express terms of the contract would have agreed to proscribe the act
       later complained of as a breach of the implied covenant of good faith-had
       they thought to negotiate with respect to that matter."
Id. (emphasis in original) (quoting Katz v. Oak Indus. Inc., 508 A.2d 873, 880 (Del. Ch.
1986)). "[T]he implied covenant[, however,] is not a license to rewrite contractual
language just because the plaintiff failed to negotiate for protections that, in hindsight,
would have made the contract a better deal." Winshall v. Viacom lnt'l, Inc., 76 A.3d 808,
816 (Del. 2013) (first alteration in original).
       Plaintiffs argue that JDA failed to develop Flowcasting 2.0 by: (1) refusing to
allocate necessary resources to effectuate changes agreed upon in the Roadmap, including


                                                  23
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 24 of 29




by hiring more employees; (2) moving PlaintiffLandvater from his role in the Product
Management Group to a role in which he "would not be in a position to be [a] driving
force in the convergence[]"; and (3) terminating PlaintiffLandvater and two "other
principal roles" who worked in the Flowcasting group. (Doc. 104 at 38.) The MIPA does
not require JDA to develop Flowcasting 2.0 nor does it impose any deadline or best
efforts provision for doing so. In recognition of that fact, Plaintiffs successfully
negotiated for other streams of revenue for their earn-out compensation. Plaintiffs' breach
of the implied covenant of good faith and fair dealing claim is an attempt to rewrite the
MIP A to impose new obligations on JDA that Plaintiffs were unable to obtain as a result
of arms-length negotiations. Although Plaintiffs argue that JDA thwarted their ability to
realize the full earn-out payment because JDA failed to develop Flowcasting 2.0 despite
making promises to do so in the Roadmap, they acknowledge that their proposed
contractual requirements were rejected, that they signed the MIPA knowing they had
been rejected, and that the Roadmap is not even mentioned in the MIP A.
       Plaintiffs fail to establish that "the events affecting calculation of the earn-out
were developments that could not have been anticipated," TWA Res. v. Complete Prod.
Servs., Inc., 2013 WL 1304457, at* 10 (Del. Super. Ct. Mar. 28, 2013), or that JDA
"affirmatively act[ ed]" in bad faith to gut the revenue generated from the Flowcasting 2.0
project. Am. Cap. Acquisition Partners, LLC v. LPL Holdings, Inc., 2014 WL 354496, at
*7 (Del. Ch. Feb. 3, 2014). Because under Delaware law a court "should be most chary
about implying a contractual protection when the contract could easily have been drafted
to expressly provide for it[,]" Oxbow Carbon & Mins. Holdings, Inc. v. Crestview-Oxbow
Acquisition, LLC, 202 A.3d 482, 507 (Del. 2019) (internal quotation marks omitted), the
court cannot imply in the MIPA an obligation by JDA to develop Flowcasting 2.0 in
accordance with Plaintiffs' specifications, to devote certain resources to its development,
to hire and retain employees to develop it, or to develop it in accordance with the
Roadmap. To do so would be to rewrite the MIPA to Plaintiffs' advantage. JDA's motion
for summary judgment on Plaintiffs' implied covenant of good faith and fair dealing
claim (Count 11) must therefore be GRANTED.


                                              24
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 25 of 29




       E.     Whether JOA is Entitled to Summary Judgment on Plaintiffs' Implied
              Contract Claim.
       JDA argues that Plaintiffs may not assert an implied contract claim based on the
same conduct covered in an express contract or, in the alternative, that the undisputed
evidence does not support the existence of an enforceable implied contract. Plaintiffs
counter that JDA "cannot have it both ways" (Doc. 104 at 41) and that if Plaintiffs cannot
succeed under a breach of contract theory, JDA's "promise[s] in the Roadmap to take
specific steps to create and develop Flowcasting 2.0[]" constitutes an implied contract.
(Doc. 104 at 42.) Plaintiffs argue that their implied contract claim is not barred because
the MIP A does not contain a merger clause.
       Under Vermont law,
       There are two kinds of implied contracts, as the term is ordinarily used in
       the books: (1) Where the minds of the parties meet and their meeting results
       in an unexpressed agreement; (2) where there is no meeting of minds. The
       former class embraces true contracts which are implied in the sense that the
       fact of the meeting of minds is inferred. Such contracts are more accurately
       defined as resting upon an implied promise in fact. The latter class
       embraces contractual obligations implied by the law where none in fact
       exist.
Morse v. Kenney, 89 A. 865, 866 (Vt. 1914) (citations omitted). An implied-in-fact
contract thus requires "a mutual intent to contract." Id. at 867. An implied in law contract
is another term for unjust enrichment, a claim Plaintiffs do not assert. See Sweet v. St.
Pierre, 2018 VT 122, ,i 18,209 Vt. 1, 10,201 A.3d 978,985 (observing that "[a] contract
implied in law, or a quasi-contract, is based on an implied promise to pay when a party
receives a benefit and the retention of the benefit would be inequitable" and "[l]iability in
such cases arises from the doctrine of unjust enrichment") (internal quotation marks
omitted).
       JDA points out that the Roadmap is nothing more than an email compiling notes
from a meeting and does not reflect a mutual intent to be bound to develop specific
product features. Plaintiffs counter that JDA knew that the only way Plaintiffs would
agree to the MIP A was by making promises in the Roadmap and that a JDA
representative observed: "the roadmap is what's blocking the deal to get through[.] We

                                              25
            Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 26 of 29




really need to get [PlaintiffLandvater] comfortable with the [convergence] plan
quickly[.]" (Doc. 104 at 44) (internal quotation marks omitted) (third alteration in
original). Plaintiffs further cite Mr. Baumann's testimony that the Roadmap was:
       the kind of single version of the truth, what we expect to be in the product
       [Flowcasting 2.0], and what we are going to put our development resources
       against[.] So the roadmap is, you know, of which [PlaintiffLandvater] had
       a key stake in and voice in ... was the definitive version of the truth for
       what we were and what we're not going to do per release cycle.
Id.
       After extensive contractual negotiations for the MIP A, Mr. Martin testified that
Plaintiffs tried and failed to obtain certain contractual terms in the MIP A which would
have required development ofFlowcasting 2.0 and that he was aware that JDA would not
tie its product strategy to Plaintiffs' expectations. Plaintiffs cite no promise by JDA to
follow the Roadmap in any subsequent product development, nor is the Roadmap
mentioned in the parties' agreement. The Roadmap itself is nothing more than "rough
notes" of a brainstorming session regarding future collaborations. Plaintiffs point to no
promises set forth therein. The parties subsequently reduced their agreement to writing in
the MIP A which does not even mention the Roadmap, much less incorporate it therein.
Plaintiffs signed the MIP A without obtaining the promises they now seek to enforce.
Against this backdrop, even in the light most favorable to Plaintiffs, the undisputed facts
reveal that Plaintiffs have failed to establish an implied contract to follow the Roadmap
supported by mutual assent. As a result, JDA's motion for summary judgment on
Plaintiffs' implied contract claim (Count III) is GRANTED.
       F.       Whether JDA is Entitled to Summary Judgment on Plaintiffs'
                Constructive Fraud Claim.
       JDA argues that Plaintiffs' constructive fraud claim must fail for two reasons:
(1) Plaintiffs seek relief not available under constructive fraud and (2) JDA's alleged
promises cannot form the basis for a constructive fraud claim as a matter of law.
       Fraud requires: "( 1) intentional misrepresentation of a material fact; (2) that was
known to be false when made; (3) that was not open to the defrauded party's knowledge;
(4) that the defrauded party act[ed] in reliance on that fact; and (5) is thereby harmed."

                                             26
         Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 27 of 29




Est. ofAlden v. Dee, 2011 VT 64,132, 190 Vt. 401,416, 35 A.3d 950, 960-61. The
Vermont Supreme Court has held that "[w]here there is no intent to mislead or defraud,
but the other elements of fraud are met," a defendant may be liable for constructive fraud.
Sugarline Assocs. v. A/pen Assocs., 586 A.2d 1115, 1120 (Vt. 1990). Constructive fraud
"may be found in cases involving misrepresentations that do not rise to the level of
deceit, or actual fraud, and in cases where a party in a position of superior knowledge or
influence intentionally gains an unfair advantage at the expense of another person."
Hardwick-Morrison Co. v. Albertsson, 605 A.2d 529, 531 (Vt. 1992) (citation omitted).
       "The law[] ... recognizes a distinction between the strict elements of an action for
fraud and deceit, and the constructively fraudulent misrepresentations, made negligently
or innocently, which may provide grounds for a rescission of an agreement in equity."
Union Bank v Jones, 411 A.2d 1338, 1342 (Vt. 1980). "Constructive fraud is an equitable
claim that typically has not afforded relief in the form of monetary damages." Hardwick-
Morrison Co., 605 A.2d at 532 (emphasis supplied); see also Vt. Plastics, Inc. v. Brine,
Inc., 824 F. Supp. 444,452 n.10 (D. Vt. 1993), aff'd, 79 F.3d 272 (2d Cir. 1996) ("When
a plaintiff chooses to proceed in equity under a constructive fraud claim, ... the plaintiff
is limited to re[s]cis[s]ion, an equitable remedy, and may not recover damages.").
Although JDA contends that Vermont law prohibits monetary damages for constructive
fraud, the Vermont Supreme Court has not adopted a per se rule. See Mount Snow, Ltd. v.
Alli, 2012 WL 1957560, at *4 (D. Vt. May 30, 2012) (concluding that "[w]ithout raising
the concern over the economic loss doctrine, at least one Vermont Court has granted
damages for economic losses in a constructive fraud case") (citing Hardwick-Morrison
Co., 605 A.2d 529). 3 Plaintiffs do not, however, seek rescission and have made no tender




3 Plaintiffs cite one nonprecedential case for the proposition that the merger of courts of law and
equity makes monetary damages available in constructive fraud claims. See Mayor's Jewelers,
Inc. v. Meyrowitz, 2012 WL 2344609, at *8 (S.D. Fla. June 20, 2012) (observing that a case
holding that rescission is the only remedy for constructive fraud "was decided before the merger
of courts of equity and law. More recent case law does not support [d]efendants' argument that
rescission is the sole remedy for constructive fraud") (citation omitted).


                                                27
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 28 of 29




of earn-out consideration to JDA in exchange for a return of their Flowcasting intellectual
property.
       Even if monetary damages are available under Vermont law for constructive fraud,
JDA asserts that Plaintiffs' claim would fail because it is based on Plaintiffs' claim that
"JDA is liable to Plaintiffs for breaking its word and failing to develop Flowcasting 2.0,"
(Doc. 104 at 46) when Plaintiffs identify no such promise. Moreover, Plaintiffs make no
claim that JDA occupied a position of superior knowledge whereby it gained an unfair
advantage.
       Although "misrepresentations about future actions can be fraudulent if defendant,
at the time of the statement, intends to act differently from the promise[,]" Winey v.
William E. Dailey, Inc., 636 A.2d 744, 74 7 (Vt. 1993 ), in a constructive fraud claim
"mere promises to act in the future cannot constitute the requisite misrepresentation of
existing fact that is essential to fraud[]" because "in the case of a negligent or innocent
future promise, there is no present intention to act contrary to the promise, and therefore
there can be no misrepresentation of existing fact." Union Bank, 411 A.2d at 1342. In this
case, Plaintiffs assert JDA fraudulently induced them to enter the MIP A by
"misrepresent[ing] its commitment to work with Plaintiffs to develop Flowcasting 2.0."
(Doc. 104 at 46.) Plaintiffs, however, admit that they sought to include this commitment
as a contractual obligation in the MIP A and failed. They were thus, by their own
admissions, not defrauded but were merely unsuccessful in their contractual negotiations.
They point to no misrepresentations that were not open to their knowledge that they
reasonably relied upon to their detriment.
       Because Plaintiffs' constructive fraud claim allegations are not based on a
"misrepresentation of existing fact[,]" Union Bank, 411 A.2d at 1342, and because the
other elements of a constructive fraud claim have not been established, summary
judgment on Plaintiffs' constructive fraud claim is appropriate. See Celotex Corp., 477
U.S. at 323 ("The moving party is 'entitled to a judgment as a matter oflaw' [where] the
nonmoving party has failed to make a sufficient showing on an essential element of her




                                              28
        Case 2:17-cv-00067-cr Document 116 Filed 08/31/21 Page 29 of 29




case with respect to which she has the burden of proof."). JDA's motion for summary
judgment on Plaintiffs' constructive fraud claim (Count IV) is therefore GRANTED.
                                   CONCLUSION
      For the foregoing reasons, the court GRANTS JDA's motion for summary
judgment and GRANTS IN PART Plaintiffs' motion to strike. (Docs. 100 & 108.)
SO ORDERED.                                                   sf-
      Dated at Burlington, in the District of Vermont, this 3) day of August, 2021.




                                              na Reiss, District Judge
                                        United States District Court




                                          29
